The opinion of the Court was delivered by
Bermudez, C. J.
Considering that, under the showing made, the defendant judge should have heard and passed upon the evidence seasonably offered by the relator on the trial of the exception to the jurisdiction of the court rations material, to show that the value of the things in dispute exceeds one hundred dollars, and that no further proceedings should be had in the case until after the evidence shall have been heard and the exception passed upon, C. P. 857, 333, Const. Art. 90, 32 An. 549, 553,
It is ordered that the decree of the City Court overruling the exception be avoided and set aside; that the exception be reinstated and set for trial; that the defendant judge be directed to hear the evidence offered by the relator in the ease mentioned in the petition, and after hearing the same, to pass upon the exception in conformity with law, and that the prohibition herein issued in limine be perpetuated at defendant’s cost.